Citation Nr: 1819044	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-22 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression and posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating due to individual employability resulting from a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Nancy R. Lavranchuk, Agent


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to February 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, reopened and denied the claim for entitlement to service connection for PTSD and denied entitlement to TDIU.  

In February 2016, the Board reopened the claim for entitlement to service connection for PTSD and remanded this matter to the RO for additional development.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

The Board notes that the Veteran did not request a hearing.

The Board notes the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue on appeal has been recharacterized as indicated on the front page of this decision to encompass all psychiatric disorders.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD.

2.  A psychiatric condition was not manifest during service or within one year of service and is not otherwise attributable to service.

3.  The weight of the evidence shows that the Veteran's service-connected disability does not prevent him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

1.  The criteria for service connection for a psychiatric disorder are not met.  38 U.S.C. §§ 1101, 1110, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, a psychosis will be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of a Veteran's separation from active service.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection specifically for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  The following provisions apply to claims for service connection of PTSD based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a PTSD claim is based on in-service personal assault, evidence from sources other than a Veteran's service records may corroborate a Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran contends his psychiatric condition began in service and is related to the events of his service.  

The Veteran's July 1972 entrance examination was silent for a psychiatric condition.  His active duty service treatment records (STRs) do not reflect any complaints, findings, treatment, or diagnosis of psychiatric disease or injury, but are replete with alcohol and drug abuse.  The February 1974 discharge examination noted a normal psychological evaluation, but a history of drug abuse.  In April 1973, the Veteran was brought to the sick bay for a suspected drug overdose.  He had slurred speech and stated that he consumed a bottle of scotch that morning.  In May 1973, the Veteran stated that he had a history of drug ingestion and that he took sleeping pills to feel good.  The doctor noted that he was not drug dependent, but should be considered for an administrative discharge.  An August 1973 record noted that the Veteran was always complaining of something and that the doctor did not know if the Veteran was truthful or not.  Another August 1973 medical record noted that the Veteran consumed one bottle of wine and several beers daily.  In February 1974, the Veteran stated that he felt funny and wanted to see a doctor, but not the one he saw in January 1974 because that doctor did not help him.  The January 1974 doctor did not provide him medication or believe that he could not lift more than 10 pounds.  Also, in January 1974, the Veteran reported that he saw people speaking but was unable to hear them.  He denied drug or alcohol use and was recommended for an evaluation for his many problems.  There are no records of psychiatric complaints or diagnosis during the post-service presumptive year of his active service.

The Veteran had four nonjudicial punishments, one court martial, and was recommended for discharge numerous times.  These punishments and recommendations were prompted by the Veteran's failure to obey lawful orders, his unlawful absences, and being drunk on duty.  

Post-service, in November 1976, the Veteran reported being nervous and shaking for two days.  He attributed his symptoms to the stress of his work that required him to travel often.  He was diagnosed with nervousness.

In March 1979, a VA treatment note revealed that the Veteran was having a difficult time coping with his mother's fight with cancer.  He reported sleeplessness.  

An April 1983 VA treatment note revealed that the Veteran was unable to sleep and that he was depressed.  He stated that he was not depressed or anxious, but that he was overworked and that he was fired several times from work.  

A May 1983 VA treatment note showed that the Veteran's depression and nerves improved.  He was still unemployed, but he was able to do a lot of fishing.  

In June 1992, the Veteran stated during a VA appointment that his anxiety episodes were temporarily related to periods of unemployment and associated sleep disturbances.  

During a May 2001 VA mental health evaluation, the Veteran reported passive suicidal thoughts since he lost his job in November 2000.  

In June 2001, the Veteran stated things were going well.  He denied suicidal thoughts or intent, helplessness, hopelessness.

A January 2005 VA mental health note stated that the Veteran reported that he was in active combat and that his general depression stemmed from this and racial discrimination.  He was vague in his description and wanted to know how to get service-connected for PTSD.  

An October 2005 VA treatment note indicated that the Veteran was seen several times for treatment for possible PTSD symptoms.  He worked with guns on a battleship and had nightmares weekly over whether the gun would explode and kill everyone around it.  He never saw anyone killed or wounded, but was terrified of the gun.  This report was different than his January 2005 report of mistreatment by officers for being absent without leave.  When confronted about the difference, the Veteran reported that he was given bread and water for 3 days.  He denied physical and sexual abuse.  The VA physician was unable to positively diagnose the Veteran with PTSD as the criteria were not met. 

A December 2005 VA psychological evaluation revealed that the Veteran had schizoid and schizotypal features with an absence of significant stress or a desire for treatment.  He did not meet the criteria for PTSD, especially since he did not endorse a high level of arousal at the interview.  Other stressors included separation and divorce from his wife, death of his sister in May, the loss of his job in 2000 due to a back injury, and chronic gastrointestinal distress.

An August 2006 VA treatment note indicated that the Veteran complained of multiple depressive symptoms to include, possible PTSD symptoms, schizoid and schizotypal personality features with no clear diagnosis, and possible benzodiazepine abuse.  He had homicidal intent towards a co-worker over a pay dispute.  Recent testing did not support diagnoses of an adjustment disorder, PTSD, or depression.  

A November 2006 statement in support of the Veteran's claim for PTSD indicated that the Veteran was very nervous in-service when a hang-fire occurred and he did not know if the gun mount would explode.  He reported that he was still nervous and haunted by this experience.  
 
In March 2007, the Veteran went to the VA medical center complaining of suicidal and homicidal intent.  He was anxious for 3 to 4 weeks prior without a trigger and sought medical treatment because he felt like he could hurt someone.  He reported a diagnosis of PTSD because of a gun station in combat, but then stated he did not serve in combat.  He had a history of depressive disorder NOS versus major depressive disorder, possible PTSD, and personality disorder NOS with schizoid, schizotypal features.

A May 2007 VA mental health note indicated that the Veteran had depression and PTSD symptoms.  He had at least one night of heavy alcohol use.  He was a limited historian due to his cluster traits.  He was doing well until his PTSD claim was denied.  He stated that urine was thrown on him in-service.  He was diagnosed with anxiety NOS versus PTSD, major depression, and personality disorder NOS with schizoid, schizotypal features.

In March 2011, the Veteran's wife stated that the Veteran had ongoing nightmares since his enlistment and that they were getting worse.  They slept in separate beds because he could have harmed her.  He was no longer happy or jolly.  

In September 2011, the Veteran underwent a VA examination for psychiatric conditions.  The Veteran stated that he went into the military one way and came out another.  He reported poor sleep and nightmares of being caught in a gun mount.  He engaged in war games during his active duty service and on two occasions experienced hang-fires.  He was horrified when hang-fires would happen because if the mortar went off in the barrel he could have been injured or died.  He never witnessed anyone being injured, wounded, or killed.  He felt intense fear, helplessness, and horror.  Also he reported prejudice on his ship.  After his service, he was prescribed Valium and Librium to treat the shock the exercise caused him.  He reported onset of his symptoms in 1974.  His symptoms at the time of the examination included: difficulty sleeping, nightmares, sleep terrors, social isolation, hypervigilance, irritability, and exaggerated startle response to loud noises.  The symptoms waxed and waned.  He reported that his symptoms affected total daily functioning, which resulted in an inability to sustain employment.  The Veteran reported a history of suicide attempts that included holding a gun to his head and attempting an overdose on drugs in active service.  He was hospitalized three times for psychological treatment and was last hospitalized in 2008.  He reported multiple disciplinary actions in service for being absent without leave, fights, and overdosing on medications.  He reported that he did not serve in a warzone or suffer any adjustment problems.  After service, he went to college for two years to study criminal justice.  He worked in law enforcement for 5 years and was a truck driver for 18 years.  He resigned from his law-enforcement position due to his temper and resigned from his truck driving position in 2001 because his mental health declined.  The Veteran indicated that he did not experience a post-military traumatic event.  On examination, he was oriented in all spheres.  Appearance, hygiene, and behavior were appropriate.  The Veteran had good eye contact.  He had a flattened affect and depressed mood.  He frequently felt depressed and a lack of motivation to carry out daily tasks.  Panic attacks occurred less than once a week and were prompted when he was startled or had a bad dream.  Suicidal or homicidal ideation was absent.  He was diagnosed with PTSD; major depressive disorder, recurrent, severe without psychosis; and, alcohol abuse, in remission.  The examiner rationed that the Veteran experienced life threatening non-combat trauma, and coped with the stress through excessive alcohol consumption.  The Veteran's psychological impairment was found to cause an occupational and social impairment with an occasional decrease in work efficiency as he had difficulty maintaining work and social relationships.  

During his November 2011 hypertension VA examination, the Veteran stated that his PTSD onset in 1975 and that it was not related to an injury.  His symptoms included trouble sleeping, nightmares, nervousness, and cold sweats.

An August 2012 VA formal finding indicated that there was not enough information required to corroborate the stressful events claimed by the Veteran.  Therefore, the claimed stressor was not sent to the Joint Services Records Research Center (JSRRC).  "Almost happened" incidents are seldom verifiable.  Claims such as my gun could have exploded are not verifiable as they are not recorded.  The VA determined that the Veteran did not provide sufficient stressor details for research purposes.  Therefore, the Veteran's claimed stressor was not verified.

The Board's February 2016 remand found the September 2011VA examination and diagnosis of PTSD to be inadequate as clinical records, examinations, and psychological testing conducted at the Durham VA Medical Center throughout the claims period indicated that the Veteran did not meet the criteria for a diagnosis of PTSD.  In addition, various VA examiners have found that the Veteran's reported in-service stressors were not of sufficient severity to constitute a traumatic event for the purposes of a PTSD diagnosis.  The September 2011 VA examination report did not address this fact, and the Board found that an additional VA examination was required to resolve the conflict in the medical records.  

In April 2016, the Veteran underwent a VA psychiatric disability benefits questionnaire (DBQ).  His claims file was reviewed.  The Veteran was cooperative and pleasant at the interview.  He presented with good hygiene and grooming.  He was dressed casually, walked unassisted, and had gross motor functioning within normal limits.  His speech was poorly articulated, but within normal limits with rate, tone, volume, and production.  He was alert, attentive, and oriented to person, place, time, and situation.  His memory abilities were intact, as indicated by his performance throughout the interview.  He presented with abstract reasoning, though his thought processes were organized and logical.  There was no evidence of delusions or hallucinations.  He stated that his current mood was pretty good and denied suicidal ideations or thoughts.  The Veteran stated that he did not feel like doing anything and that his feeling has worsened with age.  On examination, his symptoms included depressed mood, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and neglect of personal appearance.  The Veteran reported his primary stressor occurred when he served at a gun mount during combat exercises.  He stated that there were two instances during the training exercises in which a hang-fire occurred and the round would explode in the barrel and hurt those around.  This did not happen to him, but he feared a hang-fire would kill him.  The potential misfire during training exercises off of the United States east coast did not meet the criteria for PTSD stressor.  The stressor was not related to fear of hostile military or terrorist activity.  The second stressor occurred when the Veteran was jailed for 3 days at the end of his service obligation for alcohol and drug abuse.  Thought the Veteran previously reported that urine was thrown on him, he did not report this at the present time.  The stressor was not related to a personal assault.  His self-report was not consistent with the records, so he was deemed to be a poor informant.  Initially the examiner thought he was a poor historian; however, there were instances where the Veteran appeared to purposefully misinterpret facts to support his present claim.  For example, he minimized his problematic behavior in the military and related most of his present mental health problems on his military traumas, though most mental health treatment providers have attributed his symptoms to his underlying personality disorder.  The Veteran did not have a diagnosis of PTSD that conformed to the DSM-5 criteria based on his evaluation, nor did the Veteran have another mental disorder diagnosis.  On examination, the Veteran's primary mental health issue appeared to be long-standing personality traits better conceptualized as characterological versus clinical, which accounts for the Veteran's symptoms.  For example, he has a history of having little interest in close relationships, preferring solitary activities, detachment and flattened affectivity, consistent irresponsibility, impulsivity, some affective instability, and possible bodily illusions presented as somatic complaints.  The Veteran's description of his symptoms was not consistent with being trauma-related.  Based on all available information, the examiner, a licensed psychologist, diagnosed the Veteran with a personality disorder that was present prior to the Veteran's military service and was not exacerbated by military service.  The examiner opined that the personality disorder is less likely than not related to any incident of active duty service.  Also, the examiner opined that the claimed condition was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner found that the Veteran did not meet the clinical criteria for a diagnosis of PTSD, depressive disorder, or anxiety disorder as he did not endorse sufficient symptoms to warrant a diagnosis of a trauma-related disorder.  The Veteran may have found his past stressors and related subclinical symptoms to be difficult, but a diagnosis of PTSD or other psychosis is not appropriate, nor is there evidence to suggest that the Veteran has ever met the full criteria for such disorders.  Thus, it is less likely than not (less than a 50 percent probability) that the Veteran has a clinical diagnosis that was incurred in or caused by service.  The Veteran has presented with depressive symptoms in the past, typically in response to psychosocial stressors such as his divorces, deaths in the family, physical illness, unemployment, and denial of VA compensation benefits.  The VA examiner found that the Veteran never meet the full criteria for a depressive disorder; rather, it appears that the Veteran's symptoms have been reactive to situational stressors and quickly ebb following adjustment to the stressor.  The VA examiner opined that the Veteran's depressive and anxious symptoms are less likely than not symptoms that were incurred in or caused by his military service.  The most likely cause of the Veteran's depressive and anxious symptoms is his problematic personality traits, especially since he underwent testing during one of these periods of increased depression and anxiety and was found to not have clinically sufficient mental health symptoms.  Prior to the Veteran's service-connection claims for psychoses, there were limited records to support the presence of trauma related symptoms.  He reported mild-depression, avoidance of loud noises, isolationism, and bad nerves, which can be accounted for by his personality disorder or characterized as subclinical.  He reported that he first noticed mental health symptoms in 1976.  His symptoms included feeling restless, difficulty sleeping, being easily agitated, and feeling jumpy.  He was treated with Valium and Librium.  The Veteran reported that since first establishing psychiatric treatment with the VA, he had treatment "on and off" with more focused psychiatry treatment in approximately 2001, 2005, 2011, and 2015.   He denied current thoughts of suicidal ideation or suicidal intentions.  He endorsed some exaggerated startle, but he did not report tis to be a common problem.  

A February 2017 VA mental health note revealed that the Veteran was having passive suicidal intent.  The Veteran reported that his medications helped, but he wanted more treatment.  The VA physician found that the Veteran's mood was poor.  The Veteran was calm, cooperative, and had good eye contact.  Speech was slow, but there were no abnormal motor movements.  Thought process was linear, thought content had no psychosis, and senses were grossly intact.  He had a history of major depression, personality disorder, not otherwise specified (NOS) with schizoid, schizotypal features, and had an Axis I disorder of PTSD.  The Veteran stated that he saw a medical doctor during active duty about his nerves and that he was humiliated when urine was thrown on him.  He went on disability in 2001 after driving trucks.  His depression was worse after he went on disability.   

In March 2017, the Veteran's treating physician since 2006 found that the his symptoms were consistent with an anxiety disorder NOS and opined that the Veteran's psychological disorder and anxiety disorder NOS were more likely than not related to the Veteran's military experience.  The Veteran did not witness a traumatic event in the military, but he was fearful of harm working around dangerous weapons that would sometimes malfunction.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The failure of the March 2017 private physician to provide a basis for his opinion goes to the weight or credibility of the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Court has further recognized that a mere statement of opinion, without more, does not provide an opportunity to explore the basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Also, the February 2017 VA physician based his opinion on facts provided by the Veteran that have been found to be inaccurate because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  In April 2016, the Veteran was found to be a poor informant as he historically changed his story about having urine thrown on him.  Further, an August 2012 VA formal finding indicated that the Veteran's stressors were not verified due to a lack of information and the Veteran's claimed stressors were found to be invalid by the April 2016 VA examiner.  Thus, the March 2017 and February 2017 opinions are of no probative value.

The April 2016 VA examiner's opinion was based on review of the Veteran's claims file and included an examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The VA examiner's opinion, rendered by a medical professional, is afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)

The Board assigns this opinion great probative weight, as it was based on examination of the Veteran. The Veteran's record, and included a rationale for the conclusions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 10 Vet. App. 279, 284 (1997). 

The Board has considered the Veteran's own opinion that his psychiatric condition began in service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature."  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran is competent in this case to report his symptoms, but nothing in the record demonstrated that he has received any special training or acquired any medical expertise in determining the onset of the disease in question, or in evaluating and determining causal connections for the claimed condition.  Therefore, a medical expert opinion would be more probative regarding the causation question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus, the Veteran's opinion is outweighed by the findings to the contrary by the April 2016 VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The most probative evidence establishes that the Veteran's psychiatric condition is not related to active duty service.  Service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16 (a).  VA interprets the schedular requirements in 38 C.F.R. 4.16 (a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F.  Generally, VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F, Para h. 

The Veteran's current service-connected disability is bilateral hypertension, rated 10 percent from August 1, 1979.  The Veteran's combined disability rating for his service-connected disability is 10 percent.  See generally 38 C.F.R. § 4.25, Table I - Combined Ratings Table.  Therefore, he does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).  The rating board did not refer this case for extraschedular consideration.

The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  38 C.F.R. § 4.16 (b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other Veterans having the same compensation rating.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Nevertheless, the Veteran may be entitled to a TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities.  38 C.F.R. § 4.16 (b).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background. See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  The Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  Rather, the regulation requires that, in cases of Veterans who are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements discussed above contained in 38 C.F.R. 4.16 (a) (2015), the case is to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16 (b) (2015).

In this case, however, the evidence does not suggest that referral to the Director of Compensation Service is warranted for extraschedular consideration as the evidence of record fails to show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected hypertension.

A September 1998 private medical record showed that the Veteran injured his back in December 1996, which caused him to miss a great deal of work as a long-distance truck driver.  He was not working due to his back injury at the time of the examination.    

A VA treatment record from March 2001 indicated that the Veteran stopped working in November 2011 due to a back injury.  He applied for Social Security Administration (SSA) benefits

On his April 2001 SSA application, the Veteran indicated that his back problems worsened and that his back pain was constant.  Consequently, his depression worsened.  He noted that he was able to care for his personal needs.  

In September 2002, the SSA found that the Veteran was too disabled to work because of his lumbar degenerative disc disease, right hip osteoarthritis, hypertension, adult onset diabetes, gastrointestinal reflux disease, obesity, and depression.  

During a December 2005 psychology consultation, the Veteran stated that he injured his back in 2000 and was forced to retire as a truck driver.

In January 2011, the Veteran went to the VA emergency department complaining of low back pain.  He reported onset in August 2010 and that he had rods to fix a slipped disk.  

During his September 2011VA examination for psychiatric conditions, the Veteran stated that he resigned from his truck driving position in 2001 because of his declining mental health. 

During his November 2011 hypertension VA examination, the VA examiner found that the Veteran was able to brush his teeth, take a shower, vacuum, drive a car, climb stairs, dress self, take out the trash, walk, and shop.  He was unable to perform gardening activities or push a lawn mower due to his back pain.  He was last employed as a truck driver in July 2010.  He reported using a cane and walker secondary to his low back pain.  On examination, there was a 10 centimeter scar over his low back.  X-ray findings showed extensive post-surgical changes to the L4-L5 and L5-S1.  The pain in his lower back and down both legs forced him to stop working in July 2010.

The Veteran's January 2012 TDIU application indication listed hypertension and esophageal reflux as the disabilities that prevented substantially gainful employment.  His disabilities affected full-time employment in November 1999, the last time he reported working full-time.  He reported being too disabled to work in September 2001.  Despite the statements above, the Veteran reported working 40 to 60 hours a week from January 2008 to April 2008 as a truck driver, 28 to 30 hours a week from August 2009 to February 2010 as a truck driver, and 50 to 60 hours a week from May 2010 to August 2010 as a truck driver.  He received Social Security benefits.  He reported having one year of college education.  

In October 2013, the Veteran underwent a VA DBQ for hypertension.  He was diagnosed with hypertension.  The examiner noted that the Veteran's blood pressures remained stable by history and he found that the Veteran's hypertension did not impact his ability to work.  

The April 2016 VA examiner found that the Veteran had an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication due to his back condition.  The examiner rationed that a December 2005 treatment note indicated that the Veteran worked as a truck driver from 1985 to 2000 when he hurt his back while working and was forced to retire.  He received a lump-sum payment from the trucking company and began to receive Social Security benefits.  

The Veteran is not service connected for gastroesophageal reflux, a back condition, or a psychosis.  

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disability does not preclude him from securing and following a substantially gainful occupation.  The Veteran stopped working in 2000, which he attributed to a back injury in March 2001, April 2001, December 2005, September 2011, and November 2011.  Though the Veteran reported that his service-connected hypertension prevented him having substantially gainful employment in his January 2012 TDIU application, an October 2013 VA DBQ for hypertension revealed that the Veteran's hypertension did not impact his ability to work.  In conjunction with other medical problems, such as his obesity, gastroesophageal reflux, carpal tunnel syndrome, backache, hyperlipidemia, type 2 diabetes mellitus, muscle spasms, and his age of approximately 68 years old, the Veteran's employability may be further impaired.  However, nonservice-connected disabilities and age are not for consideration in this analysis.  To the extent the Veteran's service-connected disability affects the Veteran's employment; the assigned schedular rating for the disability compensates the Veteran for such impairment.  Thus, referral for extraschedular consideration is not appropriate and a TDIU rating is not warranted.  See 38 C.F.R. § 4.16 (b). 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include major depression and PTSD. 

Entitlement to a TDIU is denied.





									
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


